Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 6/3/2021, overcomes the rejections of record. However, upon review, it is understood that some additional 112 rejections are made and these are not due to amendment. 
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 54-60, 62-66, 75-77 are pending in this application.
	Claims 1-53, 61, 67-74 were cancelled. 
Claims 54-60, 62-66, 75-77 have been rejected. 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claim 54 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 54 (d) recites cooking includes gelatinization. However, in specification, it recites “gelatinization and cooking” (in PGPUB [0013]) and also it is clear that gelatinization is prior to cooking steps (at least in PGPUB [0066], [0067], [0069]). Therefore, there is no support from specification which renders claim 54 112 first paragraph rejection. 

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 54,  58 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for
all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed
or described as set forth in section 102 of this title, if the differences between
the subject matter sought to be patented and the prior art are such that the subject
matter as a whole would have been obvious at the time the invention was made to a
person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

10. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.

c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application
indicating obviousness or non-obviousness.

11. 	Claims 54-56, 58-60, 62-66, 76 are rejected under 35 U.S.C. 103 as
being unpatentable over Miller et al. USPN 5500236 in view of Nagayama et al.
US 2011/0318466 and further in view of Mc Millin et al. USPN 5124168 and further
in view of in view of Varvello et al. WO 2010/061412.

12. 	Regarding claims 54-56, 58, 59, 60, Miller et al. discloses dried noodle product
(at least in Abstract). Miller also discloses that the noodles produced has desirable flavor, texture and appearance , not  expected in absence of frying (Col 3 lines 60-65) which can be interpreted as it has the quality of fried noodle even without frying. Miller et al. discloses that dried noodles are made by
 (a) Mixing flour with water to make dough (at least in col 3 lines 52-55), oils as
an additional ingredient to obtain a desired consistency (col 5 lines 10-14) to meet claim
54 (a)
(b) The noodles are shaped into ramen noodle (col 4 lines 1-2) to meet claim
54 (b)
(d ) steaming the dough. Miller et al. also discloses the instant-cooking step which makes dried noodle by using flow of high velocity air at between 2,000-10,000 feet per minute at a temperature between about 130 degree C to about 210 degree C 
 Miller et al. discloses that steaming the dough followed by drying the noodles by circulating high velocity air at a temperature range between 30-110 degree C and at a velocity of 2000 to 10,000 ft./minute (1m=3.28 ft., therefore, 2000 ft./min= 2000/60= 33 ft. /secs = 33/3.28 = about 9 meters /sec. or 2000ft/min=603 m/min=600/60=10 m/sec) (at least in col 4 lines 14-20 and lines 43-52 of Miller et al.) to meet claim 54 (d).
However, examiner considers some variations of the value also. For example and as argued by the applicants (plase see below under Response to Argument)  if we do the calculation based on metric conversion calculators using any online it may vary at the decimal level including 10.16 m/s.
	 The only deficiency of Miller et al. is that Miller et al. disclose the use of 10.16 m/s, while the present claims require 10.00 m/s.
	It is apparent, however, that the instantly claimed amount of 10.00 m/s and that taught by Miller et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.

It is also to be noted that the instant-cooking step using flow of high velocity air at between 2,000-10,000 feet per minute can be considered as result effective variables. As the flow of dry air are variables  that can be modified, among others, by adjusting the amount of speed of air, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of flow of high velocity air in Miller et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired dryness.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Miller et al. also discloses no oil coating (col 3 lines 60-62) to meet claim
limitation of “without any external application of oil’ as claimed in claim 54.
It is also to be noted that the 
However, Miller et al. is silent about

(li) specifically the claimed step and condition of “gelatinization’ prior to ‘cooking’
step as claimed in claim 54 (d) and at least one stage of cooking the dough and
(iii) amount of oil and
(iv) added antioxidant in the final product.
With respect to (i), McMillin et al. discloses that the “shaped dough” can be
placed in a humid environment which can be humid room which reads on
“humid chamber” in order to perform next cooking step in order to maintain an optimum
humid condition to avoid damage to the product (col 9 lines 65-67, col 10 lines 1-5).
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to modify Miller et al. to include the teaching
of McMillan et al. et al. to place the shaped dough in a humid chamber in order to
maintain an optimum humid condition to avoid damage to the product (col 9 lines 65-67,
col 10 lines 1-5) and the moisture content in the pasta will be evenly dispersed in this
humid environment.
With respect to (ii), Miller et al. is silent about the gelatinization step. Nagayama
et al. discloses gelatinization step is performed by using steam ([0118] and at least
claims 4, 10 of Nagayama et al.). Therefore, the pre-cooking step of Miller et al.
provides the gelatinization that is at a temperature of steam i.e. 100 degree C.
Therefore, one of ordinary skill in the art before the effective filling date of the
claimed invention would have been motivated to modify Miller et al. (col 4 lines 14-16) to
include the teaching of Nagamaya et al. to make desired gelatinized dough (at least in
claims 4, 10 of Nagayama et al.) to meet “gelatinization step” of claim 54 (d).

condition to avoid damage to the product (col 9 lines 65-67, col 10 lines 1-5) which
also helps the evenly distribution of the moisture content in the pasta (col 10 lines 52-
67) and this evenly distribution of moisture content is applicable for ‘gelatinization step’
also to meet claim 54 (c). It is known that humid air can be made by introducing steam
in the environment as is also evidence applicants own specification (in PGPUB [0066)]).
Therefore, it is within the skill of one of ordinary skill in the art to place the
shaped dough can be gelatinized in a steam enriched environment having
moisture saturated humid environment in order to achieve two benefits (i) suitable
for gelatinization as it provides 100 degree C temperature and moisture containing
humid environment (ii) and is helpful because it avoids any damage of the product
under humid environment (in McMillin et al.) and also it helps for an evenly dispersion
of moisture (col 10 lines 58-60 of McMillin et al.) and even distribution of moisture
as steam is applicable for gelatinization step also.
Therefore, one of ordinary skill in the art before the effective filling date of the
claimed invention would have been motivated to modify Miller et al. to perform pre-
cooking gelatinization step in a humid environment by including the teaching of McMillin
et al. in order to achieve two benefits (i) suitable for gelatinization as it provides 100
degree C temperature and moisture reached humid environment (ii) and is helpful
because it avoids damage to the product (col 9 lines 65-67, col 10 lines 1-5) and the
moisture content in the pasta will be evenly dispersed in this humid environment, in
addition, even distribution of moisture as steam is applicable for gelatinization step.
With respect to (ii), regarding the claim limitation of “oil is incorporated into the

claim 54, it is interpreted as the phrase “without any external application” is used in
order to mean that further additional oil is not used to coat or oil frying to remove water
from noodle to make final noodle product.
Miller et al. discloses that oil can be used as an additive (col 5 line 13). Varvello
et al. discloses that the pasta can include vegetable oil from e.g. olive oil in an amount
of 0.5 to 12% by weight (page 17 of Varvello et al.).It is to be noted that considering
flour amount is 40-80% by weight (in Miller et al. col 5 lines 38-40), the oil amount of 0.5
to 12 % by weight will be within the claim ranges between 0.06% to 15% by weight with
respect to the weight of the flour as claimed in claims 54, 58. It is known that olive oil is
a liquid oil.
Varvello et al. also discloses that olive oil has the benefit of source of oil with an
enriched polyphenol in the composition (page 5 lines 1-10) to meet claims 58, 59, 60.
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to modify Miller et al. to include the teaching
of Varvello et al. to include olive oil in order to provide the property of flavor of olive oil
and olive oil has the benefit of source of oil with an enriched polyphenol in the
composition (page 5 lines 1-10).
With respect to (iv), regarding antioxidant in the composition, Varvello et al.
discloses that the pasta can include garlic (Allium sp.) (page 17 lines 19-20).
Therefore, garlic is Allium sp. and it meets the claim limitation of molecules obtained
from Allium sp.” of claims 54, 56. It is also to be noted that Varvello et al. also discloses
lycopene from tomato extract is present in the composition (page 18, lines 5-7, of

antioxidants” as claimed in claim 54, and antioxidant is “lycopene’ to meet claim 56. It is
to be noted that “lycopene” in dried tomato flour (at least in page 10 lines 18-19 of
Varvello et al.) can be added into flour to meet claim 76.
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to modify Miller et al. to include the teaching
of Varvello et al. to include Garlic and lycopene as antioxidants in the composition
(pages 17, 18 of Varvello et al.).
Regarding the claim limitation of “enhanced fried oil flavor’ of claim 54, it is to be
noted that Miller et al. discloses the noodles having a baked flavor and firm texture
in absence of ‘frying’, (col 3 lines 58-63).
Therefore, modified Miller et al. meets all the claim limitations of claim 54 and
therefore, the method of making food i.e. noodle etc. would inherently have
the “enhanced fried oil flavor” as claimed in claim 54.
(Additionally), absent showing of unexpected results, the specific amount of “fried
oil flavor score” is not considered to confer patentability to the claims. As the taste,
texture are variables that can be modified, among others, by adjusting the amount of
“fried garlic oil’, or “pre-fried garlic oil’ the precise amount would have been considered
a result effective variable by one having ordinary skill in the art at the time the invention
was made. As such, without showing unexpected results, the claimed amount cannot be
considered critical. Accordingly, one of ordinary skill in the art at the time the invention
was made would have optimized, by routine experimentation, the amount of “ vegetable
oil with garlic” of modified Miller et al. to amounts, including that presently claimed, in

flavor” of the claimed invention (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA
1980)), since it has been held that where the general conditions of the claim are
disclosed in the prior art, discovering the optimum or workable ranges involves only
routine skill in the art. (In re Aller, 105 USPQ 223).

13. 	Regarding claim 62, Nagayama et al. discloses that the gelatinization is
performed using steam (i.e. 100 degree C (in claim 10). McMillin et al. discloses that the
humidity condition helps to avoid any damage to the pasta (col 9 lines 65-67).
It is known that humid air with high moisture can be made by introducing steam
in the environment as is also evidenced by applicants own specification (in PGPUB
[0066)).
Therefore, it is within the skill of one of ordinary skill in the art to place the
shaped dough in steam enriched environment i.e. a humid environment which
will perform two functions (i) provides moisture at 100 degree C (steam) and is suitable
for gelatinization and is helpful to maintain an optimum humid condition to avoid
damage to the product (col 9 lines 65-67, col 10 lines 1-5) and the moisture content in
the pasta will be evenly dispersed in this humid environment.
Therefore, one of ordinary skill in the art before the effective filling date of the
claimed invention would have been motivated to modify steam cooking
gelatinization step of modified Miller et al. to perform pre-cooking gelatinization step by
including the teaching of McMillin et al. with the circulating humid air at the step of
gelatinization in order to penetrate moisture inside to reach the starch granules in order

Regarding the first and second gelatinization steps of claim 62, it is to be noted
that the first gelatinization step can be performed by the circulation of humid air in
order to penetrate steam inside which helps to reach starch granules inside to be in
contact with steam (moisture + heat) at a speed including the claimed speed of 1 to 10
meters per second and once the desired gelatinization is achieved , the product can
be equilibrated in the humid environment which is “static humid air” environment in
order to be in a favorable environment to avoid damage of the product ( col 9 lines 65-
67 of McMillin et al.).
Regarding the speed of air, the circulation of air and speed of air is not disclosed
at the gelatinization step by the combinations of prior arts of record. However, it is to be
noted that the drying stage of Miller et al. is performed under the identical setting of
the circulation of air as disclosed by Miller et al. (at least in col 3 lines 55-60, col 4 lines
42-56 of Miller et al.) as discussed above. Therefore, it would have been obvious to one
of ordinary skill in the art to use the identical facility to perform all the gelatinization and
cooking steps in the same chamber in order to introduce the humid air environment to
perform both the gelatinization and cooking steps in a common environment, which is
cost effective.
13. 	Regarding claim 62, it is to be noted that the gelatinization step is performed
with steam under in a humid environment. Therefore, steam provides more moisture
and more humidity during gelatinization compared to the next drying step, humid air
with steam will have more humidity that is at the step of gelatinization compared to the
next dehydration step.

will have desirable flavor, texture, and appearance of fried oil flavor without frying (col 3
lines 60-65). Therefore, it is within the skill of one of ordinary skill in the art to optimize
the drying condition in order to achieve the desired development of color i.e. appearance, fried oil flavor and desired flavor which, in combination, provides
good eating quality as claimed in claim 63.
As the step of drying of noodles with desired moisture content and having that
the noodles produced with the desired flavor texture etc. e.g. “enhanced fried oil
flavor score’, color, texture etc. can be modified, among others, by adjusting the
drying condition (as one parameter), the precise modifications would have been
considered a result effective variable by one having ordinary skill in the art at the time
the invention was made. As such, without showing unexpected results, the claimed
amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the
time the invention was made would have optimized, by routine experimentation, the
gelatinization condition and also the drying condition in order to achieve the desired
development of color i.e. appearance, fried oil flavor and desired flavor which, in
combination, provides good eating quality in order to obtain the desired effect e.g.
desired final product having desired score of ‘fried oil flavor quality’ with color and
texture of the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)),
since it has been held that where the general conditions of the claim are disclosed in the
prior art, discovering the optimum or workable ranges involves only routine skill in the
art. (In re Aller, 105 USPQ 223).


circulation of humid air in presence of steam provides better penetration of the steam as
moist air 100 degree C and time is 30 seconds to 10 minutes (in Miller et al. col 4 lines
13-15) inside the starch granule for gelatinization to meet claimed time range of
0.5 minutes to 2 minutes. Even if Miller et al. has broad range time from 30 secs to
10 minutes, it encompasses the claimed range to show prima facie case of
obviousness. It is also to be noted that the precise amount of time would have been
considered a result effective variable by one having ordinary skill in the art at the time
the invention was made. As such, without showing unexpected results, the claimed
amount cannot be considered critical. Accordingly, it is within the skill of one of ordinary
skill in the art to optimize the time of treatment in order to achieve desired degree of
gelatinization, the time the invention was made would have optimized, by routine
experimentation, the amount of time in Miller et al. to amounts, including that presently
claimed, in order to obtain the desired effect e.g. desired degree of gelatinization (In re
Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that
where the general conditions of the claim are disclosed in the prior art, discovering the
optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ
223).

15. 	Regarding claim 65, for the second gelatinization step it is to be noted that and as discussed above, after reaching the desired degree of gelatinization, circulation
of humid air with steam can be stopped, however, the step of “static humid air’ can
be maintained for this short time in order to equilibrate the product for a short time with

C is helpful to start the next step of drying step.

16. 	Regarding claim 66, claim 66 depends on claim 54. Therefore, claim 66
is interpreted as first cooking stage is “gelatinization stage” and second cooking stage
is “drying stage”. Therefore, as discussed above, Miller et al. discloses the first
cooking stage can be performed from 30 seconds -10 minutes as desired for
desired gelatinization (col 4 lines 14-15) and as discussed above, Miller et al. discloses
that the second drying step is performed at 130-210 degree C for less than 30 minutes
(col 4 lines 45-50) which reads on second stage of claim 66.
17. Regarding claims 67, 73, Miller et al. discloses that oil can be used as an additive
(col 5 line 13). Varvello et al. discloses that the pasta can include vegetable oil from e.g.
olive oil in an amount of 0.5 to 12% by weight (page 17 of Varvello et al.). It is to be
noted that considering flour amount is 40-80% by weight (in Miller et al. col 5 lines 38-
40), the oil amount of 0.5 to 12 % by weight will be within the claim ranges between
0.06% to 15% by weight with respect to the weight of the flour as claimed in claims 54,
58. It is to be noted that and as discussed above that it is also unclear what is meant by
the phrase “A final oil content” as mentioned under 112 second paragraph rejection.
Therefore, if “a final oil content’ is interpreted as with respect to the composition, it
meets claim 73. In addition, if “a final oil content” s interpreted as with respect to “with
respect to the weight of the flour’, it meets claim 73. It is known that olive oil is a liquid
oil.
Regarding antioxidant in the composition, Varvello et al. discloses that the pasta

it meets the claim limitation of molecules obtained from allium sp’. It is also to be
noted that Varvello et al. also discloses lycopene from tomato extract is present in
the composition (page 18) which is an antioxidant (page 18 of Varvello et al.) which is
an antioxidant, therefore, it meets “combinations of antioxidants” as claimed in claim
67.
Miller et al. also discloses that the moisture content of the final product can be
5% to 15% (col 7 lines 29-31).
It is to be noted that the disclosed prior arts of record meet the claim limitations of
claim 67. Therefore, the contribution of the combinations of the ingredients have an
inherent property of “ wherein the noodles having an enhanced fried oil flavor
comparable to intensity of fried oil flavor possessed by deep fried noodle containing
high concentration of oil from 18% to 25% “of the final noodle product as claimed in
claims 67, 73.

17. 	Claims 57, 75, 77 are rejected under 35 U.S.C. 103 as being
unpatentable over Miller et al. USPN 5500236 in view of Nagayama et al. US
2011/0318466 and further in view of McMillin et al. USPN 5124168 and further in
view of Varvello et al. W02010/061412 as applied to claim 54 and further in view of
Hibi et al. USPN 5612077.

18. 	Regarding claim 57, regarding antioxidant in the composition, modified Miller et al. is silent about “macerated garlic’.

discloses that Garlic with vegetable oil mixing provides ajoene from allicin (col 2
lines 12-16) which is considered as “molecules obtained from Allium sp. which is
an antioxidant. It is known that vegetable oil mashed with garlic (col 2 lines 16-17) is
known as “macerated garlic products’ (col 1 lines 48-50).
One of ordinary skill in the art before the effective filling date of the claimed
invention, would have been motivated to modify Miller et al. in view of McMillin et
al., Nagayama et al. (in McMillan et al. e.g. olive oil, onion oil are used in such
a composition in col 2 lines 10-15) to include the teaching of Hibi et al. to make
mashed garlic containing alliin ( col 2 lines 65) in vegetable oil (col 2 lines 15-20) which
serves as an antioxidant (col 2 lines 15-20).

19. 	Regarding claim 75, regarding “two or more antioxidants” in the composition,
Varvello et al. discloses that the pasta can include garlic (Allium sp.) (page 17 lines 19-
20). Therefore, garlic is Allium sp. and it meets the claim limitation of molecules
obtained from Allium sp.” of claims 54, 56. It is also to be noted that Varvello et al. also
discloses lycopene from tomato extract is present in the composition (page 18, lines 5-
7, of Varvello et al.) which reads on “added antioxidant”. Therefore, it meets “added
antioxidants”
Hibi et al. discloses that garlic is mixed with olive oil (col 3 lines 38-40). Hibi et al.
discloses that Garlic with vegetable oil mixing provides ajoene from allicin (col 2 lines
12-16) which is considered as “molecules obtained from Allium sp. which is an
additional antioxidant. It is known that vegetable oil mashed with garlic (col 2 lines

One of ordinary skill in the art before the effective filling date of the claimed
invention, would have been motivated to modify further Miller et al. to include the
terachings from Varvello et al. and Hibi et al. to add two or more antioxidants in order to
have two antioxidants from two sources e.g. tomato (lycopene) and garlic (Allicin)
having two nutritional elements with additional flavor also.

20. 	Regarding claim 77, modified Miller et al. is silent about “wherein the
antioxidant is dispersed within the oil’.
Hibi et al. discloses that garlic is mixed with olive oil (at least in col 3 lines 38-40).
Hibi et al. discloses that Garlic with vegetable oil mixing provides ajoene from
allicin (col 2 lines 12-16) which is considered as “molecules obtained from Allium
sp.” which is an antioxidant. It is known that vegetable oil mashed with garlic (col 2 lines
16-17) is known as “macerated garlic products’ (in Hibi et al. col 1 lines 48-50).
Therefore, the antioxidant molecules obtained from Allium sp. ls added into oil to meet claim 77.
One of ordinary skill in the art before the effective filling date of the claimed
invention, would have been motivated to modify further modified Miller et al. to
include the teaching of Hibi et al. to make mashed garlic containing alliin (col 2 lines 65)
in vegetable oil (col 2 lines 15-20) which serves as an additional antioxidant (col 2 lines
15-20).
It is to be noted that the disclosed garlic mixed with olive oil (Hibi et al., at least in

2 lines 12-16) as “molecules obtained from Allium sp. with the method of making garlic
mashed in olive oil (known as “macerated garlic products” in Hibi et al. col 1 lines 48-50)
would meet “the antioxidant (garlic molecule) is dispersed within the oil’ as claimed in
claim 71.

Response to arguments
22.	Applicants’ arguments and amendments have been considered and addressed below. However, upon review, it is understood that some additional 112 rejections are made and these are not due to amendment. Therefore, the rejection is made as non-final. 

23.	Applicants argued that Miller et al. teaches that the noodle made has baked flavor in absence of oil (col 4 lines 24-26). 
In response, Miller discloses that the noodles produced has desirable flavor, texture and appearance , not  expected in absence of frying (Col 3 lines 60-65) which can be interpreted as it has the quality of fried noodle even without frying. We need to consider the disclosure as a whole. Miller’s disclosure of ‘baked flavor’ is achieved by one method which is one embodiment (col 4 lines 24-26). It is also to be noted that as the disclosed the combinations of prior arts using primary prior art by Miller et al. meet the steps of claim 54, therefore, the product would have the claimed characteristics quality and property.  


In response, it is to be noted that it is about 10. If we do calculation little differently, this variation is within the consideration. However, in this instance, if we consider the applicants value of 10.16 m/s, it is to be noted that  the difference between 10 and 10.16 m/s have been addressed using Ti case law and result effective variable as discussed in the office action above.

25.	 Arguments: McMillin: Applicants argued on 9/1/2021, page 13 that “There is no mention whatsoever in McMillin of any step relating to cooking or gelatinizing the dough. Without any mention of cooking the dough in McMillin, it would not have been obvious to one of ordinary skill in the art to arrive at claim 54(d). One of ordinary skill in the art would not have been motivated to look into the teachings of McMillin if they are looking for an effective way to cook the dough since McMillin teaches only the steps of blending the ingredients to form a dough, extruding the dough and drying the dough. Before the effective filing date of the subject application, one of ordinary skill in the art would have considered cooking the dough and drying the dough as separate steps. It would not have been obvious to one of ordinary skill to combine the teachings in Nagayama with McMillin since McMillin does not teach any step of cooking the dough”.
In response, it is to be noted that this is an obvious rejection. Therefore, it is the combinations of prior arts to be considered with motivation to meet the claimed 
However, McMillin et al. is only used as teaching reference in order to teach “humid chamber” to provide humid environment”. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 

26.	Applicants argued on page 8 that “Varvello et al. is provided bakery product”.
In response, it is to be noted that varvello et al. discloses “baked food or Pasta (at least in Abstract). It is known that pasta and noodle are related products.
However, as mentioned above, examiner considered additional 112 rejections are made and these are not due to amendment. Therefore, rejection is made as non- final. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792